PER CURIAM.
Appellant seeks reversal of an order of revocation of probation and sentence to six months’ community control, followed by a term of probation for the offense of aggravated assault. In addition, he was ordered to pay a sum for court costs and a sum to the Crime Compensation Fund.
It is contended that the trial court orally found appellant had violated his probation on only three of the five grounds charged; whereas, the judgment included all of the five grounds by simply referring to the affidavit of probation violations. Additionally, appellant points out that the assessment of costs against appellant without prior notice was improper.
Accordingly, we affirm the order revoking appellant’s probation on the grounds orally stated by the court and remand the cause to the trial court with directions to strike from the judgment any reference to the other grounds in the affidavit of probation violation. Furthermore, the assessment of costs contained in the sentence should also be stricken by the court on remand. As so amended, the judgment and sentence appealed from is affirmed.
DOWNEY, LETTS and STONE, JJ., concur.